Title: Arthur Lee to Benjamin Franklin and John Adams, 17 May 1778
From: Lee, Arthur
To: Franklin, Benjamin,Adams, John


     
      Gentlemen
      Challiet May 17th 1778
     
     Being too much indisposd to come to Passi this morning, and thinking the subjects of the enclosd Letters of pressing importance; I have sent you what I think shoud be written. You will make such Alterations as you think proper. But if the subordinate Servants of the public continue to obey or not obey our Orders as they please—to act as they will, without taking our orders—to involve us in debt at their pleasure—and give us no account of the expenditure of large Sums of public money committed to them—we may expect the worst consequences both to the public and ourselves. I have the honor to be with the greatest esteem Gentlemen yr. most Obedt. Servt.
     
      Arthur Lee
     
    